
	
		II
		110th CONGRESS
		1st Session
		S. 846
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2007
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Longshore and Harbor Workers' Compensation
		  Act to improve the compensation system, and for other
		  purposes.
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited
			 as the Longshore and Harbor Workers'
			 Compensation Act Amendments of 2007.
			(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Longshore and
			 Harbor Workers' Compensation Act (33 U.S.C. 901 et seq.).
			2.Intent of
			 Congress; neutral interpretationThe Act (33 U.S.C. 901 et seq.) is amended
			 by inserting after section 1 the following:
			
				1A.Congressional
				intent of neutral interpretationIt is the intent of Congress that—
					(1)in a dispute
				concerning the facts in a claim brought under this Act, the facts are not to be
				given a broad liberal construction in favor of the employee or of the employer,
				and the laws pertaining to a claim brought under this Act are to be construed
				in accordance with the basic principles of statutory construction and not
				liberally in favor of either the employee or employer;
					(2)the system
				established under this Act shall be an efficient and self-executing system that
				is not an economic or administrative burden; and
					(3)the Department of
				Labor and the Benefits Review Board shall administer this Act in a manner which
				facilitates the self-execution of the system established under this Act and the
				process of ensuring a prompt and cost-effective delivery of
				payments.
					.
		3.DefinitionsSection 2 (33 U.S.C. 902) is amended—
			(1)in paragraph (1),
			 by striking association. and inserting association, but
			 does not include the Secretary.;
			(2)in paragraph (2),
			 by adding after the period at the end the following: Physical or mental
			 conditions caused in part or in whole by an employer's personnel actions shall
			 not be considered an injury or disease compensable under this Act. Physical or
			 mental conditions caused in part or in whole by an employer's personnel action
			 may only be compensable under applicable State or Federal employment laws other
			 than workers' compensation laws.;
			(3)in paragraph
			 (3)(A)—
				(A)by striking
			 employed exclusively to perform and inserting primarily
			 performing; and
				(B)by inserting
			 on the day of the injury before the semicolon at the end;
				(4)in paragraph
			 (13), by inserting before the period at the end the following: , or an
			 incentive or 1-time payment, severance pay, a settlement of an employment law
			 claim, a bonus that is not guaranteed, container royalties, stock, or stock
			 options;
			(5)in paragraph
			 (14), by striking (19) and inserting (18);
			(6)by redesignating
			 paragraphs (21) and (22) as paragraphs (26) and (27), respectively; and
			(7)by inserting
			 after paragraph (20) the following:
				
					(21)The term participating
				network means a network of physicians and other health care providers
				that has been designated by a carrier to provide medical services to an
				employee under this Act.
					(22)The term health care
				panel means 3 or more physicians or other health care providers in a
				common geographic region who practice in the same or similar medical specialty,
				which panel is designated by a carrier to provide medical services to an
				employee under this Act.
					(23)The term nationally recognized
				evidence-based treatment standards means the treatment standards in the
				Occupational Medicine Practice Guidelines published by the American College of
				Occupational and Environmental Medicine. Any subsequent revision of these
				standards by the American College of Occupational and Environmental Medicine
				shall be effective with respect to all treatment decisions under this Act on
				the date that is 90 days after the promulgation of the revision, unless the
				Secretary determines that the revision is inconsistent with this Act's policy
				of ensuring treatment pursuant to evidence-based standards.
					(24)The term objective relevant
				medical findings means those objective findings that correlate to the
				subjective complaints of an injured employee and are confirmed by physical
				examination findings or diagnostic testing.
					(25)The term fraud means
				the act of knowingly, and with intent to defraud—
						(A)providing material false information
				that could result in the obtaining or denying, in whole or in part, of
				compensation under this Act; or
						(B)failing to provide material
				information that could result in the obtaining or denying, in whole or in part,
				of compensation under this Act.
						(26)The term major contributing
				cause, when used with respect to an injury, means the cause constituting
				greater than 50 percent of the total of all causes.
					(27)The term standard
				premium means the product of an employer's payroll and the filed manual
				rate applicable to the employer multiplied by the employer's current experience
				modification factor, if applicable. The calculation may not include any
				deductible credit. For policies written using retrospective rating, the
				standard premium must be calculated in accordance with this definition
				regardless of the actual retrospective premium calculation.
					(28)The term filed manual
				rate means the premium rate for each unit of exposure, as a function of
				the applicable basis of premium, for the occupational classes assigned to the
				employer's business, filed pursuant to the insurance laws of the applicable
				jurisdiction.
					(29)The term experience
				modification factor means the adjustment to a policyholder's premium
				rate for a specific exposure period, resulting from a rating procedure
				utilizing the past insurance experience of the individual policyholder to
				forecast future losses by measuring the policyholder's loss experience against
				the loss experience of policyholders in the same classification to produce a
				prospective premium credit, debit, or unity
				modification.
					.
			4.CoverageSection 3 (33 U.S.C. 903) is amended—
			(1)in subsection
			 (c), by striking solely;
			(2)by redesignating
			 subsection (e) as subsection (f);
			(3)by inserting
			 after subsection (d) the following:
				
					(e)Compensation
				limitationNo compensation shall be payable to an employee for
				dentures, eyeglasses, a hearing aid, a prosthetic device, or an artificial limb
				unless the dentures, eyeglasses, hearing aid, prosthetic device, or artificial
				limb—
						(1)is part of the
				medical treatment for a disability compensated under section 8; or
						(2)was damaged as
				part of, or in concert with, an accident that resulted in a traumatic injury to
				the employee.
						;
				and
			(4)in subsection (f)
			 (as redesignated by paragraph (2))—
				(A)by inserting
			 this Act, after pursuant to;
				(B)by striking
			 law or section and inserting law, or section;
			 and
				(C)by inserting
			 ) after death of seamen.
				5.Liability for
			 compensationSection 4 (33
			 U.S.C. 904) is amended to read as follows:
			
				4.Liability for
				compensation
					(a)In
				generalEvery employer shall be liable for, and shall secure the
				payment to the employer's employees of, the compensation payable under sections
				7, 8, and 9.
					(b)Payment
				irrespective of faultCompensation shall be payable irrespective
				of fault as a cause for the injury.
					(c)Proportional
				payment
						(1)In
				generalExcept as provided in subsection (e) and section
				8(a)(13), in making compensation determinations under this Act, compensation
				shall be reduced by an amount attributable to the percentage of—
							(A)the disability
				rating for a prior permanent injury; and
							(B)the anatomical
				physical impairment that resulted from nonoccupational factors (such as aging,
				prior or subsequent anatomical physical impairment, or personal habits,
				including smoking and alcohol use).
							(2)LimitationIn
				no case shall compensation be calculated under this Act by deducting the dollar
				amount of compensation paid or payable for a prior injury described in
				paragraph (1).
						(3)DeterminationsA
				determination under this subsection shall be based upon the findings of the
				treating physician upon a review of the available records. The treating
				physician designated in section 7 shall make a determination under this
				paragraph by finding what percentage of the employee's disability was a result
				of an injury arising out of and occurring in the course of the employment
				involved and what percentage of such disability was the result of prior injury
				and other nonoccupational factors.
						(d)Borrowed
				employees
						(1)In
				generalSubject to paragraph (2), in the case of the injury or
				death of an employee who is working for another employer at the direction of
				the employee's primary employer, all employers of the employee at the time of
				the injury shall be treated as a single employer for purposes of this Act,
				including with respect to the obligation to pay compensation under this section
				and the exclusiveness of the remedy under section 5.
						(2)Indemnification
				agreementNothing in paragraph (1) shall be construed to
				supercede an express contractual indemnification agreement between the
				borrowing and lending employer.
						(e)Last employer
				doctrine; intervening nonmaritime employment; noncontributing exposure
						(1)Last employer
				doctrine
							(A)In
				generalExcept as provided in section 8(a)(13), if more than 1
				employer or employment exposure contributed to the injury or death of an
				employee, the last employer to have contributed to the injury or death of the
				employee shall be responsible for benefits under this Act.
							(B)Rights and
				defensesThe employer responsible for the benefits under this
				section shall retain all rights and defenses that any employer who contributed
				to the injury or death would otherwise have had. The employee shall retain all
				burdens of production, burdens of persuasion, and presumptions that the
				employee would otherwise have had.
							(2)Intervening
				employmentIf the last employment exposure that contributed to an
				injury or death was the result of employment that was not covered under this
				Act, no benefits shall be payable under this Act for the injury or
				death.
						(3)Noncontributing
				employment exposureFor purposes of this Act, employment exposure
				did not contribute to the injury or death of an employee if—
							(A)the medical
				condition that resulted in the injury or death was diagnosed before employment
				commenced; or
							(B)the employer did
				not expose the employee to conditions capable of causing or contributing to the
				injury or
				death.
							.
		6.Exclusiveness of
			 liabilitySection 5 (33 U.S.C.
			 905) is amended—
			(1)in subsection
			 (a)—
				(A)in the first
			 sentence, by striking or in admiralty each place the term occurs
			 and inserting in admiralty, or otherwise,; and
				(B)by striking the
			 third sentence; and
				(2)by adding at the
			 end the following:
				
					(d)Preemption
						(1)State law
				preemptionAny State law that provides additional or alternative
				remedies for an injured employee, the employee's legal representative, husband
				or wife, parents, dependents, or next of kin, or anyone otherwise entitled to
				recover from such employer on account of such injury or death against the
				employer, at law or in admiralty, or otherwise, is expressly preempted when the
				carrier—
							(A)has voluntarily
				paid compensation under this Act;
							(B)has settled a
				claim for compensation under this Act;
							(C)is contesting a
				claim for compensation under this Act;
							(D)is appealing an
				order under this Act;
							(E)is subject to an
				order under this Act; or
							(F)has notified the
				Secretary that a claim for compensation should have been brought under this
				Act.
							(2)State
				jurisdiction preemptionAny State proceeding (including a
				judicial or administrative proceeding) involving the claims of an injured
				employee, the employee's legal representative, husband or wife, parents,
				dependents, or next of kin, or anyone otherwise entitled to recover damages
				from such employer at law or in admiralty, or otherwise, on account of such
				injury or death, shall be preempted when the carrier has taken an action
				described in subparagraphs (A) through (F) of paragraph (1).
						(3)Administrative
				stay
							(A)Process for
				stayIn order to effectuate this subsection and protect the
				admiralty and maritime jurisdiction of the Federal Government, an employer who
				is party to a State proceeding may notify the Secretary of the proceeding and
				any reason why this subsection preempts the State proceeding. Within 10 days
				after receiving the notification, the Secretary shall issue an administrative
				stay order to the State that shall remain in effect until a final determination
				has been made by the Secretary that this subsection does not preempt the State
				proceeding.
							(B)InjunctionIf
				a State does not comply with a stay order issued by the Secretary under
				subparagraph (A), within 10 days after the State's refusal to comply, the
				Secretary shall seek, in a Federal district court, an injunction against
				further State proceedings regarding the claim that may be preempted by this
				subsection.
							(C)Timely
				responseIf the Secretary does not fulfill the Secretary’s
				obligations under this paragraph in a timely manner, the employer may seek an
				order in a Federal district court compelling the Secretary to so act.
							(e)Government
				responsibilityThe exclusive remedy for any person injured, in
				whole or in part, by exposure to ionizing or nonionizing radiation from
				equipment required to be used by Federal law or regulation or owned by a
				Federal Government entity shall be found under the Federal Tort Claims Act, and
				this Act shall not apply to any injury or death resulting from such
				exposure.
					.
			7.Medical services
			 and suppliesSection 7 (33
			 U.S.C. 907) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 (a) and inserting (a)(1);
				(B)by striking
			 furnish such and inserting furnish medical services and
			 supplies, including; and
				(C)by adding at the
			 end the following:
					
						(2)Notwithstanding any other provision
				of this Act, in the case where nationally recognized evidence-based treatment
				standards apply to the employee's medical condition, the medical treatment
				shall include only the care provided pursuant to such treatment
				standards.
						;
				(2)by striking
			 subsection (i);
			(3)by redesignating
			 subsections (c) through (e), (f) through (h), (j), and (k), as subsections (d)
			 through (f), (h) through (j), (k), and (l), respectively;
			(4)by striking
			 subsection (b) and inserting the following:
				
					(b)Physician
				selection
						(1)Carrier using
				participating networks or health care panels
							(A)In
				generalA carrier may designate 1 or more participating networks
				or 1 or more health care panels, or both, for purposes of providing medical
				services to employees under this Act. An injured employee served by a carrier
				that has designated an approved participating network under subparagraph (C) or
				a health care panel under subparagraph (D) shall not be entitled to recover any
				amount expended by the employee for medical services and supplies unless the
				employee has secured such medical services and supplies through a physician or
				other health care provider that is a participant in such network or panel,
				respectively.
							(B)Geographic
				exceptionSubparagraph (A) shall not apply if the injured
				employee can demonstrate that the carrier's participating network or health
				care panel does not include a physician capable of treating the employee within
				100 miles of the employee's residence.
							(C)Participating
				networks
								(i)In
				generalThe Secretary shall establish a process for approving
				participating networks, in accordance with clause (ii), that shall include an
				automatic approval for a participating network that has been authorized by a
				State workers’ compensation program.
								(ii)QualificationsIn
				order to be approved under clause (i), a participating network shall establish
				an internal review process to address any disputes with respect to the
				provision of medical care or treatment to an employee. Such process shall
				conform to the utilization review standards for workers’ compensation described
				in subsection (m).
								(D)Designation of
				health care panelsTo designate a health care panel for purposes
				of this subsection, a carrier shall submit the names of the health care panel
				participants to the Secretary.
							(2)Carrier not
				using panels or networksIf a carrier has not provided medical
				services or supplies in accordance with paragraph (1), the employee shall have
				the right to choose an attending physician authorized by the Secretary to
				provide medical care under this Act as hereinafter provided. If, due to the
				nature of the injury, the employee is unable to select a physician and the
				nature of the injury requires immediate medical treatment and care, the
				employer shall select a physician for the employee.
						(c)Supervision and
				change of physiciansThe Secretary, consistent with the
				nationally recognized evidence-based standards provided for under subsection
				(a)(2)—
						(1)shall actively
				supervise the medical care rendered to injured employees;
						(2)shall require
				periodic reports as to the medical care being rendered to injured
				employees;
						(3)shall have
				authority to determine the necessity, character, and sufficiency of any medical
				aid furnished or to be furnished;
						(4)may, on the
				Secretary's own initiative or at the request of the employer, order a change of
				physicians or hospitals when, in the Secretary's judgment, such change is
				desirable or necessary in the interest of the employee or where the charges
				exceed those prevailing within the community for the same or similar services
				or exceed the provider's customary charges; and
						(5)shall permit, in
				accordance with regulations promulgated by the Secretary, the change of
				physicians at the request of an employee (except that such change may be
				approved not more frequently than twice annually unless otherwise authorized by
				the carrier).
						;
				
			(5)in subsection (d)
			 (as redesignated by paragraph (3))—
				(A)in paragraph
			 (1)(B), by striking (j) and inserting (k);
			 and
				(B)in paragraph (2),
			 by striking by an employee;
				(6)in subsection
			 (e)(4) (as redesignated by paragraph (3))—
				(A)by striking
			 employer and inserting employer or designated by the
			 Secretary; and
				(B)by striking
			 may and inserting shall;
				(7)in subsection (f)
			 (as redesignated by paragraph (3)), by striking the third sentence;
			(8)by inserting
			 after subsection (f) (as redesignated by paragraph (3)) the following:
				
					(g)Use of medical
				recordsWhen there is the need for any review, hearing,
				investigation, or other proceeding authorized or directed under this section
				relating to medical care or treatment, the finder of fact shall rely on the
				medical record and the findings of qualified medical professionals that are
				based on the medical record.
					;
				and
			(9)by adding at the
			 end the following:
				
					(m)Applicability
				of utilization review standardsNotwithstanding any other
				provision of this Act, any utilization review, whether within a participating
				network, health care panel, or otherwise, carried out under this Act shall be
				conducted pursuant to the utilization review standards applicable to workers'
				compensation promulgated by URAC, as such standards were in effect on the date
				of enactment of the Longshore and Harbor
				Workers' Compensation Act Amendments of 2007. Any subsequent
				revision of the standards shall be effective, with respect to all utilization
				review determinations under this Act, on the date that is 90 days after the
				promulgation of the revised standards, unless the Secretary determines that the
				revised standards are inconsistent with this Act's policy of ensuring
				utilization review in accordance with nationally recognized
				standards.
					.
			8.Compensation for
			 disability
			(a)Compensation
			 for disabilitySection 8 (33
			 U.S.C. 908) is amended—
				(1)in subsection (a), by striking
			 662/3 per centum of the average weekly
			 wages and inserting 75 percent of the spendable
			 earnings;
				(2)in subsection
			 (b), by striking 662/3 per centum of the average
			 weekly wages and inserting 75 percent of the spendable
			 earnings;
				(3)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking 662/3 per
			 centum of the average weekly wages and inserting 75 percent of
			 the spendable earnings;
					(B)by striking
			 paragraph (13) and inserting the following:
						
							(13)Loss of
				hearing
								(A)Compensation
									(i)Total loss of
				hearing
										(I)One
				earThe compensation for total loss of hearing in 1 ear shall be
				52 weeks.
										(II)Both
				earsThe compensation for total loss of hearing in both ears
				shall be 200 weeks.
										(ii)Partial loss
				of hearingFor the partial loss of hearing in 1 or both ears,
				compensation shall be paid for a period proportionate to the degree of the
				loss, in accordance with clause (i).
									(B)Measurement
									(i)Employment-related
				lossThe employer shall pay compensation only for any hearing
				loss caused by an injury arising out of and in the course of employment with
				such employer, and shall not be liable for that part of the employee's hearing
				loss caused by presbycusis, nonoccupational causes, and documented
				preemployment hearing loss. The percentage of loss caused by those conditions
				shall be deducted from the percentage of the employee's hearing loss before
				determining the employer's liability.
									(ii)Determination
				of lossExcept as provided in clause (iii), determinations of
				loss of hearing shall be made in accordance with the guides for the evaluation
				of permanent impairment, as promulgated and modified from time to time by the
				American Medical Association.
									(iii)MeasurementThe
				measurement of presbycusis shall be in accordance with the methodology adopted
				in section 1910.95 of title 29, Code of Federal Regulations, appendix F,
				applied to the applicable decibel levels for hearing loss determinations as
				provided in clause (ii).
									(iv)Audiogram
				standardsIn determining the amount of hearing loss for purposes
				of this paragraph, an audiogram that is administered by a licensed or certified
				technician, an audiologist who is certified, or a physician who is certified in
				otolaryngology, and is interpreted by an audiologist who is certified or a
				physician who is certified in otolaryngology, shall prevail over an audiogram
				that is not performed in accordance with these
				criteria.
									;
					(C)by striking
			 paragraph (21) and inserting the following:
						
							(21)In all other
				cases in the class of disability, the compensation shall be 75 percent of the
				difference between the injured employee's spendable earnings before the injury
				and the amount of spendable earnings the employee is able to earn after the
				injury in the same or another employment, payable during the continuance of
				partial disability.
							;
				and
					(D)in paragraph
			 (23)—
						(i)by striking
			 662/3 per centum and inserting 75
			 percent; and
						(ii)by striking
			 average weekly wages each place the term occurs and inserting
			 spendable earnings;
						(4)by striking
			 subsection (e) and inserting the following:
					
						(e)Temporary
				partial disabilityIn the case of temporary partial disability
				resulting in decrease of earning capacity, the compensation shall be 75 percent
				of the difference between the injured employee's spendable earnings before the
				injury and the amount of spendable earnings the employee is able to earn after
				the injury in the same or another employment, to be paid during the continuance
				of such disability, but shall not be paid for a period exceeding 5
				years.
						;
				(5)in subsection
			 (f), by adding at the end the following:
					
						(4)LimitationAfter the
				date of enactment of the Longshore and Harbor
				Workers' Compensation Act Amendments of 2007, no order for relief
				under this subsection shall be entered except—
							(A)an order for modification of benefits
				for which an order has been entered prior to such date of enactment; or
							(B)an order for relief, in respect of a
				survivor of an employee, being paid from the special fund at the date of
				death.
							;
				(6)in subsection
			 (j)(1), by striking a disabled employee and inserting an
			 employee; and
				(7)by adding at the
			 end the following:
					
						(k)Multiple-injury
				maximumNotwithstanding any other provision of this Act, when an
				employee qualifies for compensation for disability caused by 2 or more
				injuries, in no case shall the amount of compensation payable for all such
				injuries when combined exceed the lesser of—
							(1)75 percent of
				spendable earnings at the time of the last injury; or
							(2)the maximum rate
				of compensation, as determined under section 6(b), at the time of the last
				injury.
							.
				(b)Nonapplicability
			 until publication of tableNot later than 90 days after the date
			 of enactment of this Act, the Secretary of Labor shall promulgate regulations
			 and publish a table of compensation implementing the amendments made by this
			 section. A carrier shall not be required to adjust payments made by the carrier
			 under the Longshore and Harbor Workers' Compensation Act to comply with the
			 amendments made by this section until such table is published.
			9.Compensation for
			 death
			(a)Compensation
			 for deathSection 9 (33
			 U.S.C. 909) is amended—
				(1)in subsection
			 (a), by striking $3,000 and inserting
			 $7,500;
				(2)by redesignating
			 subsections (e) through (g) as subsections (f) through (h),
			 respectively;
				(3)by striking
			 subsections (b) through (d) and inserting the following:
					
						(b)Widow or
				widower without childrenIf there be a widow or widower and no
				surviving child of the deceased, the widow or widower shall receive 75 percent
				of the spendable earnings of the deceased during widowhood or widowerhood,
				except that upon remarriage of the widow or widower, the widow or widower shall
				receive 2 years' worth of such payments in a lump sum.
						(c)Widow or
				widower with childrenIf there be a widow or widower and 1 or
				more surviving children of the deceased—
							(1)the widow or
				widower shall receive 50 percent of the spendable earnings of the deceased
				during widowhood or widowerhood, except that upon remarriage of the widow or
				widower, the widow or widower shall receive 2 years' worth of such payments in
				a lump sum; and
							(2)each child of the
				deceased shall receive a pro rata share of 25 percent of the spendable earnings
				of the deceased.
							(d)Surviving
				childrenIf there be 1 or more surviving children of the
				deceased, but no widow or widower, then each child shall receive a pro rata
				share of 75 percent of the spendable earnings of the deceased.
						(e)No widow,
				widower, or surviving childIf there be no widow or widower or
				surviving child, then for the support of grandchildren, brothers and sisters,
				parents, and grandparents, if dependent upon the deceased at the time of the
				injury, and any other persons who satisfy the definition of the term
				dependent in section 152 of title 26 of the United States Code,
				but are not otherwise eligible under this section, 25 percent of spendable
				earnings for the support of each such person during such dependency, but in no
				case shall the aggregate amount payable under this subsection exceed 75 percent
				of the spendable earnings of the
				deceased.
						;
				and
				(4)by adding at the
			 end the following:
					
						(i)Appointment of
				guardianThe deputy
				commissioner having jurisdiction over a claim for compensation under this
				section shall have discretion to require the appointment of a guardian for the
				purpose of receiving the compensation of a minor child. In the absence of such
				a requirement, the appointment of a guardian for such purpose shall not be
				necessary.
						.
				(b)Nonapplicability
			 until publication of tableNot later than 90 days after the date
			 of enactment of this Act, the Secretary of Labor shall promulgate regulations
			 and publish a table of compensation implementing the amendments made by this
			 section. A carrier shall not be required to adjust payments made under the
			 Longshore and Harbor Workers' Compensation Act to comply with the amendments
			 made by this section until such table is published.
			10.Determination
			 of pay
			(a)Determination
			 of paySection 10 (33 U.S.C.
			 910) is amended—
				(1)in the matter preceding subsection
			 (a)—
					(A)by striking average weekly
			 wage and inserting spendable earnings; and
					(B)by inserting
			 as provided in sections 8 and 9 after
			 compensation;
					(2)by striking
			 subsections (a) through (e) and inserting the following:
					
						(a)Average weekly
				wage calculation
							(1)In
				generalIf the injured employee was available to work, as
				determined under paragraph (3), in 40 of the 52 weeks immediately preceding the
				injury, or if the employee was employed in a seasonal position when the injury
				occurred, the average weekly wage shall be calculated by dividing the actual
				earnings of the employee for the previous 52 weeks by 52.
							(2)Rule for
				certain individualsIf the injured employee was available for
				work, as determined under paragraph (3), in less than 40 of the 52 weeks
				immediately preceding the injury, the average weekly wage shall be based on the
				average weekly wage of other employees in the same classification, who worked
				in the same job, with the same seniority, and at the same location for the 52
				weeks immediately preceding the injury.
							(3)Availability to
				workAn injured employee shall be considered available to work in
				a week if the injured employee—
								(A)actually worked
				not less than 1 day during the week;
								(B)voluntarily
				withdrew from the workforce for the week;
								(C)was not offered
				work during a week for reasons of seniority; or
								(D)was unable to
				work during a week for any reason other than a work-related injury.
								(4)Special method
				of calculationIf either of the methods of arriving at the
				average weekly wages of the injured employee described in paragraphs (1) and
				(2) cannot reasonably and fairly be applied, the average weekly wages shall be
				such sum as, having regard to the previous earnings of the injured employee in
				the employment in which the employee was working at the time of the injury, and
				of other employees of the same or most similar class working in the same or
				most similar employment in the same or neighboring locality, or other
				employment of such employee, including the reasonable value of the services of
				the employee if engaged in self-employment, shall reasonably represent the
				annual earning capacity of the injured employee, divided by 52.
							(5)Minor
				employeesIf it is established that the injured employee was a
				minor when injured, and that under normal conditions the employee's wages
				should be expected to increase during the period of disability, the fact may be
				considered in arriving at the employee's average weekly wages.
							(b)Retired
				employees
							(1)Employees
				injured within the first year of retirementWith respect to any
				claim based on a death or disability due to an occupational disease for which
				the time of injury (as determined under subsection (g)) occurs within the first
				year after the employee has retired, the average weekly wage shall be
				calculated in accordance with subsection (a).
							(2)Employees
				injured after the first year of retirementWith respect to any
				claim based on a death or disability due to an occupational disease for which
				the time of injury (as determined under subsection (g)) occurs more than 1 year
				after the employee has retired, the average weekly wage shall be deemed to be
				the national average weekly wage (as determined by the Secretary pursuant to
				section 6(b)) applicable at the time of the injury.
							(c)Spendable
				earnings
							(1)Method of
				calculationThe spendable
				earnings of an employee shall be the average weekly wage, as calculated under
				subsection (a), reduced by subtracting the Federal, State, and local taxes that
				would have been withheld based on standard deductions and on the domicile of
				the employee at the time of the injury, and reduced by subtracting the tax that
				would have been withheld under section 3101 of the Internal Revenue Code of
				1986.
							(2)Annual
				tableThe Secretary shall
				annually publish a table for calculating spendable earnings under this
				subsection.
							;
				and
				(3)by redesignating
			 subsections (f) through (i) as subsections (d) through (g),
			 respectively.
				(b)Nonapplicability
			 until publication of tableNot later than 90 days after the date
			 of enactment of this Act, the Secretary of Labor shall promulgate regulations
			 and publish a table of average weekly wages, and the associated amount of
			 spendable earnings, implementing the amendments made by this section. A carrier
			 shall not be required to adjust payments made under the Longshore and Harbor
			 Workers' Compensation Act to comply with the amendments made by this section
			 until such table is published.
			11.Notice of
			 injury or deathSection 12 (33
			 U.S.C. 912) is amended—
			(1)by striking subsection (a) and inserting
			 the following:
				
					(a)Timing and
				recipients of notice
						(1)Traumatic
				injury or deathNotice of a traumatic injury or death in respect
				of which compensation is payable under this Act shall be given not later than
				30 days after the date of the trauma, or 30 days after the employee or
				beneficiary is aware that the trauma resulted in injury or death (or in the
				exercise of reasonable diligence or by reason of medical advice should have
				been aware) of a relationship among the trauma, the injury or death, and the
				employment, but in no case shall the notice be given more than 1 year after the
				trauma occurs.
						(2)Non-traumatic
				Injury or Death Resulting from InjuryExcept as provided in
				paragraph (3), in the case of a non-traumatic injury that does not immediately
				result in a disability or death, and in the case of death from a non-traumatic
				injury, such notice shall be given not later than 1 year after the employee or
				claimant becomes aware (or in the exercise of reasonable diligence or by reason
				of medical advice should have been aware) of the relationship between the
				non-traumatic injury or death and employment, provided that in no case shall
				the notice be given more than 1 year after the diagnosis of a non-traumatic
				injury or a death resulting from such injury.
						(3)Hearing
				lossNotice of hearing loss shall be given not later than the
				date specified in paragraph (2) or 1 year after the last date of employment,
				whichever occurs first.
						(4)Individuals
				receiving noticeNotice under this subsection shall be
				given—
							(A)to the deputy
				commissioner in the compensation district in which the injury or death
				occurred; and
							(B)to the
				employer.
							;
			(2)in subsection
			 (b), by adding at the end the following: In order to facilitate prompt
			 settlement of cases, notice of an injury shall also include an opportunity for
			 the employer to have the employee answer questions under oath, so that the
			 employer may determine if and how much compensation should be paid. The
			 opportunity for questioning shall occur at a reasonable time and place that
			 provides the employee with sufficient opportunity to obtain legal counsel
			 before such questioning, should the employee so choose. Failure by an employee
			 to be available for such questioning (unless waived by the employer in
			 writing), or failure to fully and truthfully answer material questions, shall
			 be considered a failure to give notice under this Act.; and
			(3)by striking
			 subsection (d) and inserting the following:
				
					(d)Failure To give
				noticeFailure to give timely notice in accordance with this
				section shall not bar any claim for compensation under this Act if—
						(1)(A)the employer (or the
				employer's agent or other responsible official designated by the employer
				pursuant to subsection (c)) or the carrier had knowledge of the injury or
				death;
							(B)the deputy commissioner determines
				that the employer or carrier has not been prejudiced by failure to give such
				notice; or
							(C)the deputy commissioner excuses such
				failure on the ground that—
								(i)notice, while not given to a
				responsible official designated by the employer pursuant to subsection (c), was
				given to an official of the employer or the employer's insurance carrier, and
				the employer or carrier was not prejudiced due to the failure to provide notice
				to a responsible official designated by the employer pursuant to subsection
				(c); or
								(ii)for some satisfactory reason such
				notice could not be given;
								(2)objection to such
				failure is raised before the deputy commissioner at the first hearing of a
				claim for compensation in respect of such injury or death; and
						(3)notice that meets
				the requirements of this section is given not more than 1 year after the injury
				or
				death.
						.
			12.Filing of
			 claimsSection 13 (33 U.S.C.
			 913) is amended—
			(1)by striking subsection (a) and inserting
			 the following:
				
					(a)Time To
				fileThe right to compensation for disability or death under this
				Act shall be barred unless a claim therefore is filed not later than 90 days
				after providing notice under section 12. If payment of compensation has been
				made without an award on account of such injury or death, a claim may be filed
				not later than 90 days after the date of the last payment. Such claim shall be
				filed with the deputy commissioner in the compensation district in which such
				injury or death
				occurred.
					;
			(2)by striking
			 subsection (b);
			(3)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively; and
			(4)in subsection (c)
			 (as redesignated by paragraph (3)), by inserting , provided that such
			 suit was filed in accordance with subsection (a) before the period at
			 the end.
			13.Payment of
			 compensationSection 14(f) (33
			 U.S.C. 914(f)) is amended—
			(1)by striking within ten days after it
			 becomes due and inserting within 10 business days after receipt
			 by the employer or carrier of a priority mailing containing the order;
			 and
			(2)by adding at the
			 end the following: For purposes of this section, the date on which
			 compensation is paid shall be the earlier of the date on which the employer or
			 carrier actually delivers the compensation to the employee (or the
			 representative designated by the employee) or the postmark date on which the
			 compensation was mailed to such employee (or representative)..
			14.Assignment and
			 exemption from claims of creditorsSection 16 (33 U.S.C. 916) is
			 amended—
			(1)by striking No assignment
			 and inserting the following:
				
					(a)In general.—Except as provided in subsection (b),
				no assignment
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)LimitationBenefits
				due or payable under this Act shall be subject to withholding and any other
				legal process in the same form and manner, and to the same extent, as
				withholding and other legal processes apply under section 206 of the Employment
				Retirement Income Security Act of 1974 (29 U.S.C.
				1056).
					.
			15.Presumptions,
			 burdens, and rules of evidenceSection 20 (33 U.S.C. 920) is amended to
			 read as follows:
			
				20.Presumptions,
				burdens, and rules of evidence
					(a)Presumptions
						(1)Rebuttable
				presumptionsIn any proceeding for the enforcement of a claim for
				compensation under this Act, it shall be a rebuttable presumption—
							(A)that the claim
				comes within the provisions of this Act;
							(B)that sufficient
				notice of such claim has been given;
							(C)that the injury
				was not occasioned solely by the intoxication of the injured employee;
				and
							(D)that the injury
				was not occasioned by the willful intention of the injured employee to injure
				or kill the employee or another.
							(2)Rebutting
				presumptionsA presumption described in paragraph (1) shall not
				be considered evidence once rebutted. Once a presumption has been rebutted, the
				burden of production of evidence and burden of persuasion shall be governed by
				section 556(d) of title 5, United States Code.
						(3)Rebutting
				nonintoxication presumptionThe presumption described in
				paragraph (1)(C) shall be rebutted by evidence that the employee—
							(A)refused a drug or
				alcohol test;
							(B)did not make
				himself available for a drug or alcohol test;
							(C)tested positive
				for illegal drugs; or
							(D)tested as having
				a blood alcohol concentration level above the permitted driving limit as
				established by the State where the injury occurred.
							(4)Exclusion of
				other presumptionsNo other presumptions shall be authorized
				under this Act.
						(b)False
				statements
						(1)Affirmative and
				complete defenseIt shall be an affirmative and complete defense
				to any employee claim under this Act that the employee or employee’s agent
				knowingly made a false statement that is material to obtaining a benefit or
				payment.
						(2)CredibilityIf
				any individual knowingly makes a false statement, whether in writing or under
				oath, such false statement shall go to the credibility of the individual on all
				other issues.
						(c)Rules of
				evidence
						(1)Evidence of
				injuryWith respect to proof of injury for any claim for
				compensation under this Act—
							(A)the injury, its
				occupational cause, and any resulting manifestations or disability must be
				proven to a reasonable degree of medical certainty, based on objective relevant
				medical findings;
							(B)notwithstanding
				section 4(c) or section 8(c)(13)(B), the employment exposure or accident shall
				be the major contributing cause of any injury;
							(C)a causal
				relationship between a compensable accident or injury, and conditions that are
				not readily observable, shall be by medical evidence only, as proven by
				physical examination findings or diagnostic testing;
							(D)the fact that the
				injury was the major contributing cause shall be proven by medical evidence
				only;
							(E)in cases
				involving occupational disease or repetitive exposure, both causation and
				sufficient exposure to support causation shall be proven by clear and
				convincing evidence; and
							(F)pain or other
				subjective complaints alone, in the absence of objective relevant medical
				findings, is not compensable.
							(2)Junk
				science
							(A)Expert
				testimonyWith respect to a claim under this Act, expert
				testimony shall not be considered if it does not meet the requirements of Rule
				702 of the Federal Rules of Evidence.
							(B)Medical
				opinionIn order to be considered with respect to a claim under
				this Act, a medical opinion shall be based on not less than 1 peer-reviewed
				study that—
								(i)has been
				published in a major medical journal; and
								(ii)is accepted by
				the majority of the scientific
				community.
								.
		16.Review of
			 compensation ordersSection 21
			 (33 U.S.C. 921) is amended—
			(1)in subsection (b)—
				(A)in paragraph (3)—
					(i)in the fourth sentence, by striking
			 the amounts required by an award shall not and inserting
			 disputed amounts required by an award shall; and
					(ii)by striking the
			 fifth sentence;
					(B)in paragraph (4),
			 by adding at the end the following: An employee may request that the
			 Board hold an expedited hearing with respect to an appeal under this
			 subsection.; and
				(C)by adding at the
			 end the following:
					
						(6)Timing for decisions
							(A)One-year appeal
				periodIf the Board fails to resolve an appeal during the 1-year
				period following the date on which the appeal was filed, the decision that was
				the basis of the appeal is automatically affirmed and such affirmation shall be
				considered a final order by the Board.
							(B)Ninety-day motion to reconsider
				periodIf the Board issues a decision on an appeal during the
				1-year period following the date on which the appeal was filed and a timely
				motion for reconsideration is filed, the Board may consider the motion for
				reconsideration. If the Board fails to rule upon the motion for reconsideration
				during the 90-day period following the filing of such motion, the motion for
				reconsideration shall be deemed denied.
							;
				and
				(2)in subsection
			 (c), by adding at the end the following: A litigating position of the
			 Secretary shall not be entitled to any deference, unless such position has been
			 expressly adopted by the Secretary as a rule made on the record after
			 opportunity for an agency hearing (pursuant to sections 556 and 557 of title 5,
			 United States Code)..
			17.Modification of
			 compensation casesSection 22
			 (33 U.S.C. 922) is amended—
			(1)by striking
			 22. Upon and inserting 22. (a)
			 Modification of
			 awards.—Upon;
			(2)in the last
			 sentence of subsection (a) (as inserted by paragraph (1)), by striking
			 modification of settlements. and inserting modification
			 of settlements, except as provided in subsection (b) or (c).;
			 and
			(3)by adding at the
			 end the following:
				
					(b)FraudNotwithstanding
				subsection (a), if any payment of compensation has been made as a result of
				fraud, a carrier may at any time seek an order for immediate—
						(1)termination or
				suspension of all future payments; and
						(2)full restitution
				of all amounts paid as a result of the fraud.
						(c)OverpaymentIf
				a carrier makes a payment under this Act to a person in amounts in excess of
				the amounts owed, the carrier may seek an order for repayment by such person,
				including a credit against any future payment due under this Act or wages paid
				to the employee. This subsection shall apply regardless of whether such excess
				amounts resulted from voluntary payments, a settlement, or an
				order.
					.
			18.Penalty for
			 misrepresentationSection 31
			 (33 U.S.C. 931) is amended by adding at the end the following:
			
				(d)Reports of
				fraudA carrier shall report credible incidents of fraud to the
				Secretary for investigation. The Secretary shall report any credible incident
				of fraud involving more than $10,000 to the appropriate United States Attorney.
				In the absence of a finding by the Secretary that a report of fraud under this
				subsection was made with knowledge that the information was false or was
				disclosed in reckless disregard of whether it was false, no person reporting
				fraud under this subsection shall be subject to civil liability for libel,
				slander, or any other cause of action arising from such
				report.
				.
		19.Special
			 fundSection 44 (33 U.S.C.
			 944) is amended—
			(1)by redesignating
			 subsections (d) through (j) as subsections (e) through (k),
			 respectively;
			(2)by striking
			 subsection (c) and inserting the following:
				
					(c)Payments into
				fundPayments into such fund shall be made as follows:
						(1)Whenever the
				Secretary determines that there is no person entitled under this Act to
				compensation for the death of an employee that would otherwise be compensable
				under this Act, the appropriate employer shall pay $5,000 as compensation for
				the death of such an employee.
						(2)At the beginning
				of each calendar year, the Secretary shall estimate the probable expenses of
				the fund during that calendar year and the amount of payments required (and the
				schedule therefore) to maintain adequate reserves in the fund.
						(3)Each self-insurer
				shall make payments into the fund on a prorated assessment by the Secretary
				determined by—
							(A)computing the
				ratio (expressed as a percent) of—
								(i)the
				self-insurer's compensation payments under sections 8 and 9 during the
				preceding calendar year, to
								(ii)the total of
				such payments by all carriers and self-insurers under such sections during the
				preceding calendar year;
								(B)computing the
				ratio (expressed as a percent) of—
								(i)the payments
				under section 8(f) of this Act during the preceding calendar year that are
				attributable to the self-insurer, to
								(ii)the total of
				such payments during such year attributable to all carriers and
				self-insurers;
								(C)dividing the sum
				of the percentages computed under subparagraphs (A) and (B) for the
				self-insurer by 2; and
							(D)multiplying the
				percentage computed under subparagraph (C) by such probable expenses of the
				fund (as determined under paragraph (2)).
							(4)Each employer who
				is not self-insured shall make payments into the fund through a surcharge based
				on the standard premium, to be computed and collected as follows:
							(A)Carriers that are
				not self-insurers shall report the amount of all standard premiums for
				insurance for the payment of compensation under this Act to the Secretary by
				April 1 of each year.
							(B)The Secretary
				shall compute an amount for each carrier that is not a self-insurer, using the
				methodology described in subparagraph (3) for self-insurers.
							(C)The Secretary
				shall determine the ratio (expressed as a percent) of the total of the
				assessments computed for all such carriers under subparagraph (B), to the total
				amount of the standard premiums for insurance for the payment of compensation
				under this Act for all carriers during the preceding calendar year. This ratio
				shall be the premium surcharge rate.
							(D)Each such carrier
				shall collect a share of the assessment from each employer insured by the
				carrier through a premium surcharge equal to the product of the premium
				surcharge rate multiplied by the standard premium for the insured employer. The
				premium surcharge is the amount payable by each insured employer to satisfy its
				obligation to the fund.
							(E)Assessments
				collected as a premium surcharge under this paragraph shall not constitute an
				element of loss for the purpose of establishing rates for workers' compensation
				insurance but, for the purpose of collection, shall be treated as separate
				costs imposed upon insured employers. The total of the assessment imposed by
				this paragraph shall be stated as a separate cost on an insured employer's
				policy (or on a separate document submitted to the insured employer) and shall
				be identified as the workers' compensation policyholder
				surcharge. Each such assessment shall be shown as a percentage of the
				total workers' compensation policyholder premium. The premium surcharge shall
				be collected at the same time and in the same manner that the premium for the
				coverage is collected. The premium surcharge shall not be considered as part of
				the premium, but an insurer may cancel a policy for coverage under this Act for
				the nonpayment of the premium surcharge in accordance with the procedures
				applicable to the nonpayment of the premium.
							(F)Each such carrier
				shall report and remit premium surcharges to the Secretary semiannually on
				January 1 and July 1 of the calendar year following the year in which the
				assessment is based, and such surcharges shall be final except for adjustments
				made as a result of an audit by the Secretary.
							(d)Notification of
				payment ratesThe Secretary shall notify carriers of the premium
				surcharge rate to be effective for policies written or renewed on or after the
				date of enactment of the Longshore and Harbor
				Workers' Compensation Act Amendments of 2007, and annually
				thereafter. At the same time as such notification to carriers, the Secretary
				shall notify each self-insured employer of the amount to be assessed against
				such employer under this section for the following calendar
				year.
					;
				and
			(3)in subsection (i)
			 (as redesignated by paragraph (1)), by adding at the end the following:
			 Such civil suit for collections shall be brought against the control
			 group of the employer, as such term is defined under section 3(40)(B) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1002(40(B))..
			20.Conforming
			 amendments
			(a)Section
			 7The Act (33 U.S.C. 901 et seq.) is amended—
				(1)in section
			 7—
					(A)in subsection
			 (e)(1)(A) (as redesignated by section 7(3)), by striking and (c)
			 and inserting and (d);
					(B)in subsection (h)
			 (as redesignated by section 7(3)), by striking (e) and inserting
			 (f);
					(C)in subsection
			 (k)(1) (as redesignated by section 7(3)), by striking (c) and
			 inserting (d); and
					(D)in subsection
			 (l)(2) (as redesignated by section 7(3)), by striking (d) and
			 inserting (e);
					(2)in section 28(b),
			 by striking 7(e) and inserting 7(f);
				(3)in section
			 31(b)(2)(B), by striking (j) and inserting (k);
			 and
				(4)in section
			 44(j)(4) (as redesignated by section 19(1)), by striking 7(e)
			 and inserting 7(f).
				(b)Section
			 10The Act (33 U.S.C. 901 et seq.) is amended—
				(1)in section
			 10—
					(A)in subsection (e)
			 (as redesignated by section 10(a)(3)), by striking (f) and
			 inserting (d); and
					(B)in subsection
			 (f)(3) (as redesignated by section 10(a)(3)), by striking (f) and
			 (g) and inserting (d) and (e);
					(2)in section 2(10)
			 and section 8(c)(23), by striking (10)(d)(2) each place the term
			 appears and inserting 10(b)(2); and
				(3)in section
			 9(f)(2) (as redesignated by section 9(a)(2)), by striking 10(i)
			 and inserting 10(f).
				(c)Section
			 44The Act (33 U.S.C. 901 et seq.) is amended—
				(1)in section
			 44(j)(3) (as redesignated by section 19(1)), by striking (d) and
			 inserting (e); and
				(2)in section 22(a)
			 (as inserted by section 17(1)), by striking (i) and inserting
			 (j).
				21.Effective
			 dates
			(a)ReferencesA reference in subsection (b) to a
			 provision of the Longshore and Harbor Workers' Compensation Act (33 U.S.C. 901
			 et seq.) shall be considered to be a reference to such provision as added,
			 amended, or redesignated by this Act.
			(b)Effective
			 datesThe amendments made to
			 the Longshore and Harbor Workers' Compensation Act (referred to in this section
			 as the Act) (33 U.S.C. 901 et seq.) by this Act shall take effect
			 on the date of enactment of this Act, except that—
				(1)the amendments made to paragraphs (3)(A)
			 and (13) of section 2, subsections (c) and (e) of section 3, subsections (c),
			 (d), and (e) of section 4, subsections (a) and (e) of section 5, section 7(g),
			 section 13, and subsections (b) and (c) of section 20 of the Act shall apply
			 with respect to any claim under the Act filed on or after the date of enactment
			 of this Act;
				(2)the amendments
			 made to section 2(25) of the Act shall take effect on the date of enactment of
			 this Act, and shall apply regardless of the date that the fraudulent act
			 occurred;
				(3)in section 5(d)
			 of the Act—
					(A)the amendments
			 made to paragraph (1) shall apply with respect to any claim under a Federal or
			 State workers' compensation law filed on or after the date of enactment of this
			 Act; and
					(B)the amendments
			 made to paragraphs (2) and (3) shall apply with respect to any claim under a
			 Federal or State workers' compensation law, and any action under the Merchant
			 Marine Act, 1920 (commonly referred to as the Jones Act) (46
			 U.S.C. App.) or in tort, filed on or after the date of enactment of this
			 Act;
					(4)the amendments
			 made to section 7 (not including subsection (g)) of the Act shall apply with
			 respect to any medical care delivered, or examination conducted, under the Act
			 on or after the date of enactment of this Act;
				(5)the amendments
			 made to sections 8, 9, and 10 of the Act shall apply with respect to any claim
			 under the Act filed on or after the date of enactment of this Act, subject to
			 sections 8(b), 9(b), and 10(b) of this Act;
				(6)the amendments
			 made to section 11 (not including subsection (a)) of the Act shall apply with
			 respect to any claim under the Act filed on or after the date of enactment of
			 this Act;
				(7)the amendments
			 made to section 14 of the Act shall apply with respect to any claim for
			 compensation under the Act for which the carrier receives notice of the claim
			 for compensation on or after the date of enactment of this Act;
				(8)the amendments
			 made to section 20(a)(3) of the Act shall apply with respect to any injury
			 covered under the Act that occurs on or after the date of enactment of this
			 Act;
				(9)the amendments
			 made to section 21(b)(3) of the Act shall apply to any proceeding conducted
			 under the Act on or after the date of enactment of this Act;
				(10)the amendments
			 made to section 22 of the Act shall apply with respect to any payment of
			 compensation under the Act on or after the date of enactment of this
			 Act;
				(11)the amendments
			 made to section 31 of the Act shall apply with respect to any instance of known
			 or suspected fraud involving a claim under the Act that is detected on or after
			 the date of enactment of this Act; and
				(12)the amendments
			 made to section 44 of the Act shall take effect on the January 1st following
			 the date of enactment of this Act.
				
